 

Exhibit 10.17(c)

[g201602261816366505462.jpg]

Addendum 3 to Agreement for the availability of space for the storage of goods
and offices for

the management of this dated August 12, 2002

The undersigned:

Prologis Belgium II BVBA, registered with the RPR under number 0472.435.431,
with its offices in Park Hill, Building A, 3rd Floor, Jan Emile Mommaertslaan
18, B-1831 Diegem and hereby represented by A.D. TOL,

hereafter referred to as ‘Prologis’

and

Skechers EDC sprl, with its registered office in 4041 Milmort, Parc Industriel
Hauts-Sarts, Zone 3, avenue du Parc Industriel, registered with the RPR
0478.543.758, hereby represented by Mr. David Weinberg.

hereafter referred to as ‘Skechers EDC’ or as ‘Customer’

together referred to as the "Parties".

Whereas:

(A)

On August 12, 2002 Prologis and Skechers International have signed an “
Agreement for the availability of space for the storage of goods and offices for
the management of this" concerning the following real estate: Prologis Park
Liege Distribution Center I with a total surface area of approximately 22,458 m2
and approximately 100 car parking space located in the Industrial Park
Hauts-Sarts, Milmort, Liege, Avenue Parc Industriel (hereafter referred to as
‘the Availability Agreement DC I’);

(B)

On August 27, 2003 Skechers International transferred all its rights and
obligations under the Availability Agreement DC I to Skechers EDC in full
accordance with the terms and conditions thereof.

(C)

On May 20, 2008, pursuant to an "Addendum 2" to the Availability Agreement DC I,
Prologis and Skechers agreed to align the duration of the Availability Agreement
DC I with the commencement and duration of the Availability Agreement DC II (as
further described below, sub (F).

(D)

Early 2013, as the current 5 year lease period (expiring on March 31, 2014) was
approaching its expiry date, Prologis and Skechers started negotiations on the
possible early termination of the Availability Agreement DC I by Skechers and on
possible amendments to the provisions of the Availability Agreement DC I dealing
with price and price indexation.

(E)

The abovementioned negotiations have resulted in an agreement whereby (i)
Skechers has agreed not to terminate the Availability Agreement DC I by March
31, 2014; whereby (ii) Skechers and Prologis have agreed to extend the
Availability Agreement DC I (on the terms and conditions set out below) with a
period of at least ten (10) years: and whereby (iii) Skechers and Prologis have
agreed to amend the price and price indexation mechanism, as further set out
below.

(F)

Skechers and Prologis Belgium Ill BVBA also entered into an Availability
Agreement for the adjoining premises "Prologis Park Liege Distribution Center II
with a total surface area of approximately 22,945 m2 and approximately 118 car
parking space located in the Industrial Park Hauts-Sarts, Milmort, Liege, Avenue
Parc Industriel (hereinafter : "the Availability Agreement DC II"). The
Availability Agreement DC II is extended and amended under the same conditions
as recorded in this Addendum and these Agreements are indissolubly connected to
each other.

--------------------------------------------------------------------------------

[g201602261816370575463.jpg]

 

1

Commencement and Duration of the Agreement 

Article 5 of the Availability Agreement DCI end Article 1 of Addendum 2 are
replaced as follows:

After the lease period which will end on March 31, 2014, the Availability
Agreement DC I will be extended for a period of ten (10) years until March 31,
2024 (hereafter: "the Extended Period").

If either party does not terminate the Availability Agreement DC I by registered
mail not later than (12) months prior to the end of the Extended Period, this
Availability Agreement DC I will be extended with an additional period of five
(5) years. Unless a party terminates the Availability Agreement DC I by
registered mail not later than (12) months prior to the end of that five (5)
year period, the Availability Agreement DC I will each time be extended with
consecutive periods of five (5) years.

Notice needs to be given by bailiff's writ or by registered letter. Notices
hereunder shall be deemed given and effective

 

(i)

if delivered by a bailiff, upon delivery, or

 

(ii)

if sent by certified or registered mail, within five (5) days of deposit in the
post office.

Skechers has a one-time option to terminate the Availability Agreement DC I at
the fifth (5th) anniversary of the Extended Period (i.e. on March 31, 2019),
subject to a notice period of 12 months in advance.

Termination of the Availability Agreement DC I can only take place in
combination with termination of the Availability Agreement DC II.

If Skechers terminates both Availability Agreements DC II and DC I, a lump sum
compensation payment (for the termination of both Availability Agreements DC II
and DC I combined) in the amount of € 200,000 (two hundred thousand Euro)
excluding VAT will be due by Skechers to Prologis (and whereby, unless otherwise
instructed by Prologis, 50% of this amount shall be paid to Prologis Belgium III
BVBA and the remaining 50% to Prologis Belgium II BVBA).

2

Price and Deposit

Article 3, paragraphs 1 until 6 included of the Availability Agreement DC I is
replaced as follows:

As from April 1, 2014, the annual price will be € 1,013,222 (one million
thirteen thousand two hundred and twenty-two Euro zero Eurocent) +VAT: €
212,776.62 (two hundred twelve thousand seven hundred seventy-six Euro and
sixty-two Eurocent);

hereafter referred to as the 'Price', payable per quarter and in advance in four
(4) equal parts of € 253,305.50 (two hundred fifty-three thousand three hundred
and five Euro and fifty Eurocent + VAT: € 53,194.16 (fifty-three thousand one
hundred ninety four Euro and sixteen Eurocent) to be made by direct bank
transfer to the bank account of Prologis.

The Price excluding VAT is broken down into:

 

Warehouse:

 

€ 45.00 (forty-five Euro zero Eurocent). + VAT per sqm per annum

 

 

 

Office:

 

€ 85.00 (eighty-five Euro zero Eurocent) + VAT per sqm per annum

 

 

 

Mezzanine storage:

 

€ 23.00 (twenty-three Euro zero Eurocent) + VAT per sqm per annum

 

The new Price will be applicable as from April 1, 2014. The first payment will
be related to the period from April1, 2014 up and including 30 June 2014.

All other paragraphs of this Article 3 (starting with "The Price must be paid in
Euro and is payable to Prologis Belgium II SPRL (...)") will remain in force.

2

--------------------------------------------------------------------------------

[g201602261816370575463.jpg]

 

3

Price Indexation 

The second and third paragraph of article 4 of the Availability Agreement DC I
will be replaced as follows:

The Price will be annually indexed according to the following formula:

 

New Price = Price x new Index

 

 

 

       Basic index

 

Indexation will take place for the first time at the expiry of the first year of
the Extended Period, i.e., April 1, 2015. The basic index is that of the month
prior to the commencement date of the Extended Period, i.e., the month March
2014, and the new index is that of the month prior to the anniversary of the
Extended Period.

All other paragraphs of this Article 4 of the Availability Agreement DC I will
remain in force.

4

Market Rent review of Price

Article 6 of the Availability Agreement DC I with regard to the market review of
price will no longer be applicable.

5

Availability Agreement

Save as hereby amended, the Availability Agreement DC I shall continue in full
force and effect until the Premises have been returned in accordance with the
provisions of the Availability Agreement DC I.

Agreed and signed two copies:

 

ProLogis Belgium II BVBA,

 

Skechers EDC sprl,

 

 

 

Place:

 

Place:

Date:

 

Date:

 

 

 

/s/ A.C. TOL

 

/s/ David Weinberg

 

 

 

Mr. A.C. TOL

 

Mr. David Weinberg

 

3